 In the Matter Of MILWAUKEE PUBLISHING COMPANYandMILWAUKEENEWSPAPER GUILD (C. I. 0.)CaseNo. R-953-Decided December 9,'1938Newspaper Pnblish2ng Industry-Ionestigatio^aofRepresentatives:contro-versy concerning representation of employees'employer questions union's repre-sentative status; controversy concerning appropriateunit-Units Appropriatefor Collective Bargaining:elections to determine;where other considerationsdeterminative of appropriate unit are evenly balanced,decisive factor is desireand choice of employees involved-ElectionsOrdei edMr. William R. Consedine,for the Board.Mr. Edward G. Woods,of Chicago, Ill., for the Company.Mr.W. 0. Sonneman,ofMilwaukee,Wis., andMr. Abraham J.Isserman,of Newark, N. J., for the-Guild.-Padway, Goldberg c Tarrell,byMr. A. G. Goldberg,ofMil-waukee, Wis., for the Office Workers, the Typographical Union, andthe Teamsters.,Mr. Ivar Peterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE-On May 19, 1938, 'Milwaukee Newspaper Guild,- herein called theGuild, filed with the Regional Director for the Twelfth Region(Milwaukee, Wisconsin) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofMilwaukee Publishing Company,Milwaukee,Wisconsin, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June 30,1938, the National LaborRelationsBoard, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National LaborRelations BoardRules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 7, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Guild,10 N. L.R. B , No. 29.389147841-'l' -vol 10---26 .390NATIONAL LABOR RELATIONS BOARDupon Office Workers' Union No. 16456, herein called the Office Work-ers,upon Auto Truck Drivers' Union, Local 347, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, herein called the Teamsters, and upon Milwaukee Typo-graphical Union No. 23, herein called the Typographical Union, alllabor organizations claiming to represent employees directlyaffectedby the investigation.Pursuant to the notice, a hearing was heldfrom July 14 to 19, 1938, at Milwaukee, Wisconsin, before WrightClark, the Trial Examiner duly designated by the Board. TheBoard, the Company, the Guild, the Office Workers, the Typographi-calUnion, and the Teamsters were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to-examine and cross-examine witnesses, and to introduce evidence bear-ing on theissueswas afforded all parties.Daring the course of thehearing the Trial Examiner, upon motion by counsel for the Board,permitted the introduction in evidence of a statement in the nature,of an amendment to the original petition for the purpose of clarify-ing the position of the Guild.All parties to the proceeding waivedobjection to the admission of this document.On July 15, 1938, theCompany, the Office Workers, the Typographical Union,and theTeamsters moved to dismiss the petition on the ground that the unit-therein described was inconsistent with statements made by counselfor the Guild during the course of the hearing.This motion wasrenewed on July 18 and 19, 1938. The Trial Examiner reserveddecision on the motion.The Board has considered this motion andit is hereby denied.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the TrialExaminerand finds that no prejudicial errors werecommitted.All the rulings are herebyaffirmed.On October 12, 1938, oral argument was had before the Board.The Company, the Guild, and the Office Workers were represented bycounsel and participated in the argument.The Office Workers, uponrequest made at the oral argument, was granted leave to file a briefwithin 7 days, and the Guild, by request, was allowed 3 days in whichto file a reply brief.On October 18, 1938, the Office Workers' briefwas filed, which has been considered. The Guild has not filed a replybrief.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMilwaukee Publishing Company, a Wisconsin corporation, havingits offices and printing plant in Milwaukee, Wisconsin, prints and DECISIONS AND ORDERS391publishes the Milwaukee Sentinel, a morning newspaper; the Mil-waukee News, an evening newspaper; and the Milwaukee News-Senti-nel, a Sunday newspaper.All its stock, except directors' qualifyingshares, is owned by American Newspapers, Inc., a Delaware corpora-tion, which is part of the Hearst organization of publications andpress, radio, and film services which we considered inMatter of Wil-liam Randolph Hearst, Hearst Publications, Inc., Hearst Consoli-dated Publications, Inc., Hearst Corporation, American Newspapers,Inc., and King Features Syndicate, Inc.andAmerican NewspaperGuild, Seattle Chapter.,About 85 per cent of the paper used by the Company in its publi-cation is shipped to it in Milwaukee, Wisconsin, from Canada; onlyabout 15 per cent of the paper is acquired within the State of Wis-consin.About 95 per cent of the ink used is shipped to the Companyfrom States other than Wisconsin.Approximately 18,000 tons ofsuch newsprint (ink and paper) were used by the Company in 1937.The Company is a member of the Associated Press and subscribes toand receives news, features, and photographic services from Interna-tionalNews Service, International News Photo Service, AssociatedPress Photos, and King Features Syndicate, which agencies collectthese materials from all parts of the country and the world.TheCompany, for the purposes of this proceeding, concedes the juris-diction of the Board.2II.THEORGANIZATIONS INVOLVEDMilwaukee Newspaper Guild is a labor organization affiliated withthe American Newspaper Guild, which in turn is affiliated with theCommittee for Industrial Organization.Formerly, the AmericanNewspaper Guild admitted to its membership only editorial employeesof news publications and press services.Since June 1937, when itsconstitution was amended, it has admitted "any person gainfully em-ployed in and devoting the major part of his time to an editorial,business, circulation, promotion or advertising department, or alliedgroups of employees, of a news publication" and certain classes ofgovernment workers and employees of press and radio news services.Membership qualifications are identical for the American NewspaperGuild and Milwaukee Newspaper Guild except that the jurisdictionof the latter is limited to "Milwaukee County and such neighboringcountieswhere no chartered Guild locals are functioning."Mil-waukee Newspaper Guild is organized into employer units, one ofwhich admits only employees of the Company.12 N. I. R. B 5302The facts found in this section are based upon it stipulation entered into by counselfor the Board and counsel for the Company 392NATIONAL LABOR RELATIONS BOARDOffice Workers' Union No. 16456 is a labor organization affiliatedwith the American Federation of Labor, herein called the A. F. of L.,admitting to its membership "any Stenographer, Bookkeeper, 't'ypist,Biller, Stenotypist, Dictaphone Operator, Addressograph Operator,ClericalWorkers, and all other office workers" in Milwaukee, Wis-consin, and vicinity.3Milwaukee Typographical Union No. 23 is a labor organizationaffiliated with the International Typographical Union, Which in turnisaffiliatedwith the American Federation of Labor.MilwaukeeTypographical Union No. 23 admits to its membership "any printer(which term shall include all who are directly engaged in the printingof books, jobs, newspapers, etc., whether as compositors or machinetenders or proofreaders who are'practical printers), who has workedat the business not less than 6 years."Qualified apprentices may be-come apprentice members after having served the first year of theirapprenticeship.Auto Truck Drivers' Union, Local 347, is a labor organizationaffiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Stablemen and Helpers of America, which in turn is affiliatedwith the American Federation of Labor. Auto Truck Drivers' Union,Local 347, admits to its membership truck drivers employed by Mil-Waukee Publishing Company.111.THE QUESTION CONCERNING REPRESENTATIONAt a conference with William Thomson, business manager of theCompany, on or about May 11, 1938, the Guild sought to bargaincollectively for employees in the editorial, circulation, advertising,and business departments.Thomson indicated that the Companywas willing to negotiate with regard to employees in the editorialdepartment, but in the absence of proof of agency, disputed the rightof the Guild to enter into a collective bargaining agreement coveringemployees other than those in the editorial department.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find thatthe question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribedin Section I above, has a close, intimate,and substantial3 The reps esentative of the Office Workers'Union testified that, in addition to the above-mentioned categories of workers,advertising solicitors are eligible to Office Workers'Union No. 16456 DECISIONS AND ORDERS393relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSIn its petition filed May 19, 1938, the Guild claimed that "all em-ployees in the Editorial, Accounting, Advertising, and CirculationDepartments, and- excluding Building,Maintenance,Mechanical,Supervisory,, and outside circulation personnel,who already haverepresentatives for purpose of collective bargaining" constitute anappropriate collective bargaining unit.In a supplemental or ex-planatory petition introduced without objection during the course ofthe hearing, the Guild clarified its claim with regard to the appro-priate unit gs follows : "All employees of the editorial and com-mercial departments (including advertising, business, accounting,and circulation sub-departments) and such employees not now repre-sented for collective bargaining, in miscellaneous departments, as arenot members of or eligible to membership in other unions having es-tablished collective bargaining arrangements with the employer, andexcluding all members and apprentices of recognized craft unionsunder contract, all outside circulation employees, including drivers,districtmanagers, station managers, road men and relay men, andall executives."The Company is willing to accept the unit defined by the Guildprovided that the Board finds it appropriate.However, the-Com-pany desires to exclude from the bargaining unit the following cni-ployees on the ground that they are closely identified with themanagement and executive confidences are within their knowledge :(1) secretaries to all executives; (2).the paymaster, Walter Koester,who is in charge of pay-roll and personnel records; (3) Al Kasten,a confidential clerk in the mechanical superintendent's office; (4) thecashier, R. O. Collier; (5) Roman Kotowski, the general ledger book-keeper, who prepares profit and loss statements, balance sheets, andvarious reports to banks and tax departments.While the duties ofthese employees may place certain-executive confidences in'their posses-sion, other employees as to whom the Company raised no objectionalso possess confidential information relative to the business andpolicies of the Company.We are' of the opinion, therefore, that theemployees in question should not, as regards collective bargaining,be distinguished from the other employees.It appears from the record that the Company has collective bar-gaining agreements with the following labor organizations : Milwau-kee Mailers' Union, No. 23; Milwaukee Web Pressmen's Union, No.23;Milwaukee Stereotypers' Union, No. tO; Milwaukee Photo En- 394NATIONAL LABOR RELATIONS BOARDgravers' Union, No. 19; Building Service Employees' Union, LocalNo. 150; and Milwaukee Typographical Union No. 23.4 The agree-ments cover many employees in the mail room, the pressroom, thestereotype department, the photoengraving department, building serv-ice and maintenance department, and the composing room. The em-ployees in these so-called miscellaneous departments whom the Guildwould include in the unit on the ground that they are not covered bythe existing contracts of the craft organizations are the following:Four copy-runners, one clerk, and three porters in the composingroom; two clerks in the engraving department; the mail-room porter;and four porters in the pressroom.None of the craft organizationshaving contracts with the Company claimed that any of the aforesaidemployees were covered by their contracts with the Company or thatthe claim of the Guild impinged upon their jurisdiction.5Further-more, considerable evidence was introduced to prove that the saidemployees were outside the scope' of the existingagreements.The Office Workers claims that the employeesin the business, ac-counting, advertising, and inside-circulation subdepartments, consti-tute an appropriate bargaining. unit.Such unit would include all theemployees in the unit which is contended for by the Guild except theemployees in the editorial department and the employees in the so-calledmiscellaneous departments who are not covered by existingcontracts.The operations of the Company correspond, in a general way, tothose of other newspaper publications which we have considered.,,Suffice it to say that the record in this case shows that the variousdepartments, editorial, advertising, mechanical, circulation, and busi-ness, arefunctionally interdependent and must be synchronized forthe satisfactory operation of the business.The record also shows thatthere exists a community of interest among the employees in all thedepartments. It appears, therefore, that the employees in the depart-ments covered by the claim of the Office Workers may appropriatelybe included in one bargaining unit with the employees in the otherdepartments.This does not necessarilymean,however, that the estab-4The contract with the Typographical Union, by its terms,expires August 7, 1938.However,there is evidence that the Union and the Company have reached an agreementfor a new contract.It appears that three electricians and one carpenter employed by theCompany are not covered by any written contract with a labor organization,but theCompany has bargained informally with these employeesThe Guild made no claimthat they be included in the unit.We shall,therefore, exclude them6Although a number of the craft organizations were not served with notice and didnot participate in the heating,counsel who appeared for the Typographical Union, theOfficeWorkers, and the Teamsters,stated at the beginning of the hearing that "if thetestimony does bring out that the Guild is interested in other employees...who arewithin the jurisdiction of othei A. F of L. Unions, I will then ask to intervene on theirbehalf"Although the claim of the Guild as to these employees was clear,there was norequest made for intervention on behalf of the other A F of L Unions6 SeeHatter of Daily Min or, IncandThe Newspaper Guild of New York,5 N L R. B.362 ;Matter of Boston Daily RecordandNewspaper Guild of Boston, 8 NL R B 694. DECISIONS AND ORDERS39&lishment of a separate unit composed of employees in the business,accounting, advertising, and inside-circulation subdepartments wouldbe inappropriate.There is no history of bargaining for either typeof unit in the newspaper industry which can yet be said to indicatethe greater feasibility of one unit rather than the other.7A numberof contracts between various locals of the American Newspaper Guildand publishers which were submitted in evidence illustrates the variednature of the bargaining in the newspaper industry.Most of thesecontracts were enteredinto in1938, after the June 1937 convention-had extended the jurisdiction of the American Newspaper Guild to,include non-editorial employees.Some of these contracts cover edi-torial and commercial employees, others include in additionsome em-ployees in the mechanical department, and still others are limited to,employees in the commercial department.We conclude under these circumstances that the desires of the em-ployees in the business, accounting, advertising, and inside-circulationsubdepartments should be determinative as to whether such em-ployees constitute a separate unit or are included in one unit with theemployees in the editorial, department, and the employees` in the so-calledmiscellaneous departments who are not covered by existingcontracts.8Neither the Guild nor the Office Workers submitted inevidence membership or authorization cards to establish its majoritystatus among employees in thebusiness,accounting,advertising, andinside-circulation subdepartments.We find, therefore, that the de-sires of such employees can best be determined by an election by secretballot.We find that an election is also necessary to determine the desiresof the employees in the editorial department and of the employees inthe so-called miscellaneous departments who are not covered by exist-ing contracts concerningrepresentation.The Guild introduced no,membership cards or othersimilarevidence of designation as repre-Fentative by these employees.In the one election, the employees in the business, accounting, ad-vertising, and inside-circulation subdepartments, excluding execu-tives, will vote to determine whether they desire to be represented by.the Guild or by the Office Workers, or by neither. In the other elec-tion the employees in the editorial department excluding executives,,he copy-runners, clerk and porters in the composing room, the en-graving-room clerks, the mail-room porter, and the pressroom por-'SeeMatter of Boston Daily RecordandNewspaper Guild of Boston,8 N L. R B 694'SeeMatter of The Globe Machine and Stamping Co.andMetal Polishers Union,Local'No 3; International Association of Machinists, District No 5t; Federal Labor Union18768.and United Automobile Workers of America, 3 NL R B 294;Matter of Allis-ChalmersManufacturing CompanyandInternational Union, United Automobile Workers of Amer-ica,Local 248, 4 NL R B.159;Matter of Boston Daily RecordandNewspaper Guild ofBoston, 8 NL R B 694. :396NATIONAL LABOR RELATIONS BOARDters,will vote to determine whether or not they desire to be repre-sented by the Guild. In addition to executives, the following Willnot be entitled to participate in the elections : Outside-circulation em-ployees, electricians and carpenters, and employees on behalf ofwhom the following labor organizations have bargained and securedcontracts: Milwaukee Mailers' Union, No. 23; Milwaukee Web Press-men's Union, No. 23; Milwaukee Stereotypers' Union, No. 90; Mil-waukee Photo Engravers' Union, No. 19; Building Service Employ-'ees'Union, Local No. 150; and Milwaukee Typographical Union,No. 23. If both groups of employees participating in the electionschoose the Guild, they will together constitute a single bargainingunit.If they do not, each group choosing to be represented by aonion will constitute a separate bargaining unit.VI.THE DETERMINATION OF REPRESENTATIVESAll parties agreed that the personnel, list prepared from the Com-pany's pay roll for July 12, 1938, which was introduced in evidenceand used as the basis for testimony throughout the hearing, shouldbe used to determine eligibility to vote. It was further agreed thatemployees who have since voluntarily resigned should be excluded,but persons permanently employed since July 12, 1938, should beincluded.In accordance With the agreement, eligibility to -vote inthe elections referred to in Section V above shall be determined onthe basis of the personnel list of, July 12, 1938, excluding those em-ployees Who have since quit or been discharged for cause, but in-cluding employees permanently employed since that time._Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of Milwaukee Publishing Company, Milwaukee,Wisconsin, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purpose of collective bar- DECISIONS AND ORDERS397gaining with Milwaukee Publishing Company, Milwaukee, Wiscon-sin, elections by secret ballot shall be conducted within fifteen (15)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twelfth Region, -acting inthismatter as,agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees of Milwaukee Publishing Company who fall withinthe groups described below who were on the pay roll July 12, 1938,except those who have since resigned or been discharged for cause,and in addition those who have since been permanently employed :(a)Employees in the editorial department excluding executives,the copy-runners, clerk and porters in the composing room, the en-graving-room clerks, the mail-room porter, and the pressroom por-ters, to determine whether or not they desire to be represented byMilwaukee Newspaper Guild for the purpose of collective bargaining;,(b) . Employees in the advertising, accounting, business, and in-side-circulation subdepartments,excluding executives,to determine-whether they, desire to be represented by Milwaukee Newspaper Guildor Office Workers' Union No. 16456, for the purpose of collective bar-gaining, or by neither.